Citation Nr: 1210719	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  09-20 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 2, claimed as a result of Agent Orange (herbicide) exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel

INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO). 

In June 2011, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1.  The Veteran is not shown to have been exposed to an herbicide agent, as defined in 38 C.F.R. § 3.307(a)(6)(i), during his military service in Korea from January 1967 to March 3, 1968.

2.  The Veteran's diabetes mellitus did not have its onset in service or for many years thereafter, and is not shown by the evidence to be related to active duty.


CONCLUSION OF LAW

Service connection for diabetes mellitus, type 2, claimed as a result to herbicide exposure is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(6)(iv), 3.309(e) (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran seeks to establish service connection for diabetes mellitus on a presumptive basis, as secondary to herbicide exposure while serving in Korea.  In a statement received in May 2007, the Veteran contended that he was exposed to Agent Orange "in Korea on the DMZ with the 2nd Infantry" from January 1967 to March 1968.  Additionally, the Veteran recalls personally hand-spraying herbicides obtained from a 55-gallon drum which was marked by an orange stripe, and commonly known as Agent Orange.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including diabetes mellitus, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In addition, diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the specific time period will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  Specifically, this includes 2,4-D; 2,4,5-7 and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6)(i).

Prior to February 24, 2011, VA did not have any statutory or regulatory criteria governing herbicide exposure for Korean veterans.  However, VA had received from the Department of Defense (DoD) a listing of locations outside of Vietnam where tactical herbicides were used or tested over a number of years.  In this regard, the DoD confirmed that tactical herbicides were used along the demilitarized zone (DMZ) in Korea from April 1968 to July 1969.  When it was determined that a Veteran who served in Korea from April 1968 to July 1969 belonged to one of the units identified by DoD, then it could be presumed that he or she was exposed to herbicides containing herbicides, and the presumptions outlined in 38 C.F.R. § 3.309(e) were applied.  See VA Adjudication Procedure Manual, M21-1 MR, Part IV, subpt ii, ch. 2, sec. C.10 (in effect prior to September 15, 2011). 

Additionally, when a veteran alleged service along the DMZ between April 1968 and July 1969, but his unit is not one listed as presumptively exposed, VA was to submit a request to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification of the location of the veteran's unit.  Id.

Effective February 24, 2011, VA amended its regulations to create a presumption of herbicide exposure for specified Korean veterans as follows:

A veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service

38 C.F.R. § 3.307(a)(6)(iv) (in effect since February 14, 2011).

In the final rule for 38 C.F.R. § 3.307(a)(6)(iv), VA explained that "April 1, 1968" was the "earliest date of potential exposure indicated by DoD."  76 Fed. Reg. 4245, 4246 (Jan. 25, 2011).

In September 2011, VA revised its M21-1 MR provisions to reflect the amended 38 C.F.R. § 3.307(a)(6)(iv).  In so doing, VA kept the list of units or other military entities that DoD identified as operating in or near the Korean DMZ during the qualifying time period.  M21-1 MR, Part IV, subpt ii, ch. 2, sec. C.10 (change in effect since September 15, 2011).  VA intended to continue the JSRRC verification process for alleged service along the DMZ between April 1968 and July 1969, but erred in its wording as follows:

Important: Send a request to the JSRRC for verification of exposure to herbicides when a Veteran claims exposure in Korea, and his/her service was not between April 1, 1968, and August 31, 1971, and in a unit or entity listed in the table above.

It is clear to the Board that VA intended this note to read as follows:

Important: Send a request to the JSRRC for verification of exposure to herbicides when a Veteran claims exposure in Korea, and his/her service was between April 1, 1968, and August 31, 1971, and not in a unit or entity listed in the table above.

In this respect, as reflected in the final rule, April 1, 1968 is the "earliest date" of potential exposure along the DMZ.  It would be futile to attempt to verify any herbicide exposure prior to that date.  Furthermore, an absurd and unintended result would apply by not attempting to verify potential herbicide exposure for those veterans in Korea within the accepted presumptive period.

For veteran's exposed to an herbicide agent during active service, presumptive service connection shall be awarded for type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes).  38 C.F.R. § 3.309(e).

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

A lay claimant is competent to provide testimony concerning factual matters of which he or she has firsthand knowledge (i.e., reporting something seen, sensed or experienced).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In Barr, the Court emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports the presence or absence of the alleged symptomatology.

However, there are clearly limitations regarding the competence of a lay claimant to speak to certain matters, such as those involving medical diagnosis and etiology.  See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007) (noting that a layperson not competent to diagnose a form of cancer).  VA has defined competent lay evidence as any evidence not requiring that the proponent have specialized education, training or experience.  38 C.F.R. § 3.159(a)(1).  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a layperson.  Id.  Further, competent medical evidence is defined as evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  38 C.F.R § 3.159(a)(2).

The Veteran's service personnel records show that he was assigned to C Company 1st Battalion 38th Infantry in Korea from January 12, 1967 to March 3, 1968.

In a May 2007 letter, the Veteran's private physician indicated, in part, that the Veteran was recently diagnosed with Type 2 diabetes.

Service treatment records (STRs) make no mention of findings or symptoms of diabetes.  A report of medical examination from June 1968, at discharge from service, provides no indication of endocrine abnormalities.  Urinalysis was negative.  

The Veteran himself does not allege the onset of diabetes mellitus symptoms in service or within one year of service discharge.

Overall, the lay and medical evidence shows that the Veteran's diabetes mellitus did not have its onset in service or for many years thereafter.  Hence, the preponderance of evidence is against granting service connection based on a showing of onset of the diabetes during service or within one year of separation from service.

In July 2007, VA received a Personnel Information Exchange System (PIES) response indicating that there were no records showing that the Veteran was exposed to herbicides during service.

The Veteran submitted copies of photographs of him along the DMZ.

In January 2008, the RO denied his claim, explaining that his diabetes was not shown to have had its onset during service and that the record did not show service in Korea during the time period the DoD confirmed that Agent Orange was used along the DMZ.

In February 2008, the Veteran indicated that he personally sprayed Agent Orange from a back pack sprayer.  He obtained the Agent Orange from 55-gallon drums which had different colored stripes around them, including orange, purple and green.  He stated that the "drums with the orange stripes on them were referred to as 'agent orange.'"  He indicated that they put the Agent Orange into 5-gallon buckets and then poured it into their back pack sprayers.  He stated that he did the spraying in February of 1968.

At the June 2011 Travel Board hearing, the Veteran reiterated his contentions that he was exposed to Agent Orange while serving in Korea along the DMZ.  He again referred to personally hand-spraying Agent Orange around the DMZ, wherein he described the herbicide as being stored in big drums.  He provided the following testimony with regard to the question as to how he knew that the 55-gallon drums contained Agent Orange as follows:

Q.  And how were [the drums] marked?

A.  They were just marked.  They may have been some small nomenclature or something on them, but I never did read it.  They were just marked with a single stripe, the ones that we drew from, had a single orange stripe around them.

Transcript of June 2011 Board hearing, p. 4.

The Veteran contends and sincerely believes that he was exposed to Agent Orange while in service by spraying along the DMZ in February 1968.  However, as reflected in his testimony, the Veteran did not actually read the label contents of the 55-gallon drums regarding the substance he is assuming contained a tactical herbicide, such as Agent Orange.  Rather, based upon his overall statements and testimony, it appears that the Veteran believes he had been spraying a tactical herbicide based upon 1) the marking of a drum with a single orange stripe, 2) hearsay references to the substance being Agent Orange and 3) the substance he was spraying was used to control vegetation.

However, the fact that the 55-gallon drums had been marked with an orange stripe, alone, does not establish that the substance was "Agent Orange."  Notably, the Veteran himself conceded that he never read the actual labeling on the barrel.  Thus, this is not a situation wherein the Veteran is reporting from personal knowledge the labeling contents.  It would be mere speculation on this fact to determine that the 55-gallon drum, in fact, contained an herbicide agent as defined in 38 C.F.R. § 3.307(a)(6)(i).  

Additionally, while the Veteran recalls a common reference to the drum contents as being Agent Orange, he never specifically explains who provided this description, or how such an individual(s) would have actual knowledge of the drum contents.  Again, absent evidence from an individual shown to have had actual knowledge of the drum contents, it would be mere speculation on this fact to determine that the 55-gallon drum, in fact, contained an herbicide agent as defined in 38 C.F.R. § 3.307(a)(6)(i).

Moreover, the fact that the Veteran had been spraying a substance which may have been intended for vegetation control does not, in and of itself, establish that the Veteran was spraying 2,4-D; 2,4,5-7 and its contaminant TCDD, cacodylic acid or picloram.  In fact, without personal observation of the label contents or some other means of identifying the substance, it would be mere speculation to conclude that the Veteran used an herbicide as defined in 38 C.F.R. § 3.307(a)(6)(i).

In this context, the Board must also consider an assertion of fact from DoD that tactical herbicides as defined in 38 C.F.R. § 3.307(a)(6)(i) were not present in Korea prior to April 1, 1968.  The Board again observes VA's factual determination that "April 1, 1968" is the "earliest date of potential exposure indicated by DoD."  76 Fed. Reg. at 4246.

In weighing all the evidence in this case, the Board places the greatest probative value to the factual assertion by DoD that tactical herbicides as defined in 38 C.F.R. § 3.307(a)(6)(i) were not present in Korea prior to April 1, 1968.  Notably, the DoD had control of these substances and is the custodian of records for the use of these substances.  Their knowledge based upon review of their own records greatly outweighs the Veteran's speculative assertions which are not based on any facts susceptible to direct lay observation or knowledge.  In this respect, the Veteran did not read the labeling of contents, he has not established hearsay knowledge from a knowledgeable source, and he has no scientific basis to determine the actual contents of the substance he sprayed.

As to service connection based on a theory of exposure to Agent Orange during service, the Veteran's claim fails because the evidence shows, the Veteran was stationed in Korea from January 1967 to March 3, 1968; and as noted, the DoD has confirmed that April 1, 1968 is the earliest date that an herbicide agent, as defined in 38 C.F.R. § 3.307(a)(6)(i), was present in Korea.  

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the appellant when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, this appeal is denied.

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service- connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in June 2007 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service treatment records (STRs) and service personnel records.  Notably, at his hearing in June 2011, the Veteran indicated that his dates of Korean service from January 1967 to March 3, 1968 are correct.  The National Personnel Records Center (NPRC) has found no records pertaining to the Veteran's alleged herbicide exposure.

As indicated above, VA amended 38 C.F.R. § 3.307(a)(6)(iv) effective February 14, 2011.  This change of law provides no benefit to the Veteran as he left Korea prior to the known date of herbicide use as defined by 38 C.F.R. § 3.307(a)(6)(i).  Also as discussed above, VA revised M21-MR to reflect the changes in law but, in doing so, erred with the wording involving JSRRC verification.  The RO meant to continue the prior policy of attempting to verify with JSRRC as to whether an individual may have been located within the DMZ during the presumptive period.  

However, the M21-MR revision was worded in such a way to instruct the RO to verify with JSRRC as to whether an individual may have been located within the DMZ outside of the presumptive period.  This is clearly error and results in an absurd result.  The Board, therefore, declines to request JSRRC verification pursuant to this M21-MR note as such a request would be futile.  Again, the Board reiterates that the DoD has confirmed that April 1, 1968 is the earliest date that an herbicide agent as defined in 38 C.F.R. § 3.307(a)(6)(iv) was used in Korea.

The Board also notes that all necessary and relevant medical records have been associated with the claims folder.  There are no outstanding requests for VA to obtain any additional evidence that is relevant to the claims being decided on appeal. 

The record does reflect that the Veteran receives disability benefits from the Social Security Administration (SSA).  There is no showing, however, that such records are remotely relevant to the claim at hand.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009) (holding that VA's duty to assist was limited to obtaining relevant SSA records).  In this respect, a May 2007 private physician letter establishes that the Veteran was first diagnosed with diabetes mellitus almost 40 years after service.  The Veteran does not allege the onset of diabetes mellitus in service.  As such, any records in the possession of SSA would have no bearing on a direct service connection analysis, including the issue of chronic symptoms since service.  

Additionally, the Veteran does not allege any inservice event responsible for diabetes mellitus other than the claimed herbicide exposure.  It would be unreasonable to conclude that SSA records could contain any relevant evidence which can overcome DoDs factual determination that an herbicide agent as defined in 38 C.F.R. § 3.307(a)(6)(iv) was used in Korea prior to April 1, 1968.

The Board also finds no basis for additional VA examination or opinion.  The diagnosis of type 2 diabetes mellitus has been established.  The Veteran does not allege the onset of diabetes mellitus itself, or persistent and/or recurrent symptoms, in service or within one year of service separation.  Additionally, the Board has factually found that there is no herbicide exposure event in service as alleged.  The Veteran has not alleged any other event during service which can be a contributing factor to his diabetes mellitus.  As such, there is no basis to obtain medical examination or opinion.  See 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

At the hearing in June 2011, this Acting VLJ identified a dispositive issue as the Veteran establishing his exposure to herbicides while serving in Korea.  At the hearing, the Board advised the Veteran the evidentiary deficits in his case and of possible forms of evidence which might help substantiate his claim.  See Transcript of Board hearing dated June 2011, p. 6-11.  As such, the Board finds that it has fully complied with the Bryant requirements.

The Board notes that, effective August 23, 2011, VA amended its hearing regulations to clarify that 38 C.F.R. § 3.103(c)(2) only applies to hearings before the Agency of Original Jurisdiction (AOJ) and not the Board.  76 Fed. Reg. 52574 (Aug. 23, 2011).

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for diabetes mellitus, claimed as a result of herbicide exposure is denied.
____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


